FILED
                             NOT FOR PUBLICATION                            SEP 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAUL REYNALDO RIVERA RIVAS,                      No. 08-74436

               Petitioner,                       Agency No. A070-639-224

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Raul Reynaldo Rivera Rivas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his third

motion to reopen removal proceedings conducted in absentia. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Ituribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny

in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Rivera Rivas’ third motion

to reopen time- and number-barred. See 8 C.F.R. § 1003.2(c)(2). Rivera Rivas

filed this motion three years after receiving the denial of his previous motion, and

did not demonstrate that he acted with the due diligence required for equitable

tolling. See Iturribarria, 321 F.3d at 897.

      To the extent Rivera Rivas seeks review of the BIA’s 1999 determination

that he received proper notice of his July 1997, hearing, we lack jurisdiction

because this petition for review is not timely as to that order. See 8 U.S.C.

§ 1252(b)(1); see also Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-74436